Citation Nr: 1629374	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to December 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran also appealed the issue of entitlement to service connection for a right knee disorder which was granted by the RO in a March 2013 rating decision; accordingly, that issue will not be addressed herein. 

In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.

The Veteran was deemed incompetent in a November 2007 rating decision, and competency was restored effective in January 2015.  In a June 2016 appellate brief, the Veteran's representative stated that the Board "totally neglected to observe the Veteran's incompetency when testimony was provided at his Board hearing and there is no indication that the fiduciary provided testimony."  While the representative has not identified any procedural or legal issue as a result of these facts, the Board notes that the Veteran has been represented throughout his appeal, including at the hearing.  As the Veteran's representative has not identified any prejudice to the Veteran, the Board will proceed with adjudicating the Veteran's claim.  

This matter was remanded in January 2014; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Sleep apnea was not manifested in service and is not related to service.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a November 2009 letter. 

The Board also finds that the duty to assist requirement has been fulfilled.  The Veteran's available service treatment records have been obtained.  Medical records from the Social Security Administration (SSA) have also been obtained.  

The Board acknowledges that the record is missing post-service treatment records.  At the March 2014 hearing, the Veteran testified that Dr. B. provided an opinion linking his sleep apnea to service.  See March 2014, Board Hearing Transcript pp. 9-10.  The Veteran also reported that he sought treatment for sleep apnea beginning in 2000.  See March 2014, Board Hearing Transcript pp. 11-12.  The undersigned Veterans Law Judge held the record open for 60 days to provide the Veteran an opportunity to get a statement from Dr. B.  The Board also remanded the matter in January 2014 for additional treatment records and a medical examination.  Pursuant to the remand, the RO sent the Veteran a February 2015 letter requesting that he fill out an enclosed authorization and consent to release information form.  In the letter, the RO also noted that the Veteran submitted a prior authorization form for Dr. S.  However, due to changes in privacy law, the Veteran was required to fill out the enclosed authorization form before the RO could request treatment records from Dr. S.  To date, VA has not received the Veteran's authorization form, nor has the Veteran submitted any additional treatment records or statements from Dr. B.  As such, VA has no further duty to attempt to obtain these treatment records.  

The Veteran was afforded a VA examination in January 2015.  The Board finds that the examination is adequate, as the medical professional included a review of the Veteran's military service treatment records, military separation examination, VA treatment records, and civilian medical records.  The examiner also provided a thorough examination of the Veteran, and supporting rationale for his medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R § 3.303(d). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for sleep apnea.  Service treatment records are silent for any complaints, treatment or diagnosis of sleep apnea.  There were no abnormalities noted on the Veteran's January 1979 enlistment and November 1980 separation examinations.  On a November 1980 Report of Medical History, the Veteran answered "no" to "have you ever had or have you now frequent trouble sleeping."  

Records following service show complaints of sleeping problems beginning in April 1994.  A January 2002 VA treatment record show a diagnosis of sleep apnea.  In June 2008, the Veteran was seen by a private provider, Dr. N.K.  The Veteran complained of breathing difficulty and snoring.  After performing a sleep study, Dr. N.K. provided an impression of severe obstructive sleep apnea. 

At the March 2014 hearing, the Veteran testified that he has had sleep apnea symptoms since service.  He stated that his roommates in service informed him that he snored loudly.  See March 2014, Board Hearing Transcript p. 4. 

The Veteran was afforded a VA examination in January 2015, where he reported that he "felt sleepy all the time" while in service.  The VA examiner reviewed the Veteran's claims folder, his military service treatment records, military separation examination, VA treatment records, and civilian medical records.  He also reviewed the Veteran's June 2008 sleep study, which showed severe obstructive sleep apnea.  

The examiner noted that when asked, the Veteran indicated that he did not undergo any sleep studies prior to 2008, although he had been followed at the VA since 2000.  The examiner noted that when asked why the Veteran felt his sleep apnea was related to service, the Veteran reported that he felt sleepy all the time when he was in the Army.  

When asked to determine the etiology of the Veteran's sleep apnea, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that he could find no objective evidence to support that the Veteran's sleep apnea was related to service.  The examiner reasoned that the Veteran was diagnosed with obstructive sleep apnea in June 2008, 28 years after separation from military service.  The examiner also noted that the Veteran denied "frequent trouble sleeping" on his separation medical examination.  The examiner noted that post-service psychiatric testing led to diagnoses including malingering and personality disorder.  Lastly, the examiner opined that, as to when the Veteran's sleep apnea first manifested, the only definitive standard for sleep apnea was a sleep study (the Veteran's first sleep study was performed in June 2008).  

Based on the evidence, the Board finds that service connection is not warranted as the preponderance of the evidence is against finding that the Veteran's sleep apnea is related to service.  The Veteran's service treatment records show no complaints, treatment or diagnosis of sleep apnea.  There were no abnormalities noted on the Veteran's January 1979 enlistment and November 1980 separation examinations.  On a November 1980 Report of Medical History, the Veteran answered "no" to "have you ever had or have you now frequent trouble sleeping."  

Post-service treatment records also do not attribute the Veteran's diagnosed sleep apnea to service.  Instead, the records show that the Veteran was diagnosed with sleep apnea many years after separation, which is a factor that tends to weigh against his service connection claim.  Maxon v. West, 12 Vet. App. 453, 459 (1999).  

Moreover, the record contains a negative VA medical opinion.  The January 2015 VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that the Veteran was diagnosed with obstructive sleep apnea in June 2008, 28 years after separation from military service.  Furthermore, the examiner noted that the Veteran has a history of malingering, which calls into question the Veteran's credibility.  The Board finds that this medical opinion is adequate.  Significantly, the January 2015 VA medical opinion considers the Veteran's lay testimony regarding in-service symptomatology and provides a rationale to support his conclusion.  

The Board acknowledges that the Veteran testified that Dr. B. linked his sleep apnea to service.  However, the Veteran's statements regarding what he has been told by his physician is not sufficient to establish a nexus.  The Court has indicated that "hearsay" medical evidence, communicated through a layperson, rather than directly by the medical professional, is not sufficient to provide the medical evidence of a nexus.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

The only other evidence which purports to link the Veteran's sleep apnea to his service is the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as indicated by the 2015 VA examiner, identification of the disability at issue here requires specialized testing and is therefore outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.

 

ORDER

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


